Case 1:07-cr-01150-VM Document 145 Filed 06/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee X
UNITED STATES OF AMERICA, : 07 CR 1150 (VM)
-against-
ORDER
RAMON ACOSTA, :
Defendant. :
ae ee ee ee ee ee ee ee ee X

VICTOR MARRERO, U.S.D.J.:

In accordance with the Court’s May 13, 2020 Order (see Dkt.
No. 143), Ramon Acosta (“Acosta”) has resubmitted his March 11,
2020 motion for relief from a final judgment pursuant to Federal
Rule of Civil Procedure 60. (See Dkt. No. 144.) The Government
is hereby directed to respond to Acosta’s motion within thirty
days of the entry of this Order. The Clerk of Court is ordered
to mail this Order to Ramon Acosta at C-3 Coleman FCI Mediun,

P.O. Box 1032, Coleman, FL 33521.

SO ORDERED:

Dated: New York, New York
10 June 2020

 

 
